On July 19, 1990, the Defendant was sentenced to Count I, twenty (25) years for Robbery; Count II, six (6) months in the Lewis and Clark County Jail for Reckless Driving; Count III, six (6) months in the Lewis and Clark County Jail for Carrying a Concealed Weapon; and the term of the sentence is enhanced by ten (10) years for the use of a deadly weapon in the commission of a crime; credit is given for time served; Dangerous Designation.
On August 21,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge McCarter. This hoard has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would he rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by Judge McCarter shall remain the same as originally imposed.
The reason for the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.
*50The Sentence Review Board wishes to thank Mr. Baker for appearing pro se.